             Case 3:18-cv-00361 Document 1 Filed 11/20/18 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

GILBERT ROSALES                             §
                                            §
              Plaintiff,                    §
                                            §
vs.                                         § Civil Action No. 3:18-cv-361
                                            §
COCA-COLA SOUTHWEST                         §
BEVERAGES LLC                               §
                                            §
              Defendant.                    §



                           DEFENDANT’S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Coca-Cola Southwest Beverages

LLC (“CCSWB” or “Defendant”) hereby gives notice that it is removing this civil action to the

United States District Court for the Western District of Texas, El Paso Division. In support of

this Notice of Removal, Defendant respectfully shows the Court the following:

                                  I.
              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       1.     On October 8, 2018, Plaintiff Gilbert Rosales (“Plaintiff”) filed his Original

Petition with Jury Demand and Request for Disclosure (the “Original Petition”) in the District

Court for El Paso County, Texas, styled Gilbert Rosales v. Coca-Cola Southwest Beverages

LLC., Case No. 2018DCV3743 (the “State Court Action”). Defendant was served with the

Original Petition on October 25, 2018 by mail. True and correct copies of all process, pleadings,

and orders served on Defendant in the State Court Action and a copy of the state court docket

sheet are contained in the Appendix in Support of Defendant’s Notice of Removal (“APP.”),

filed concurrently herewith, and incorporated herein by reference for all purposes. See APP.



DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 1
             Case 3:18-cv-00361 Document 1 Filed 11/20/18 Page 2 of 6



0000001- - APP. 0000021.

       2.      Plaintiff’s Original Petition asserts claims for age and disability discrimination, as

well as retaliation in violation of Texas Labor Code Chapter 21, the Americans with Disabilities

Act, and the Americans with Disabilities Act Amendment Act of 2008, 42 U.S.C. ch. 126 §

12101 et seq.. See APP 0000006.

                                        II.
                             REQUIREMENTS FOR REMOVAL

       3.      This Notice of Removal is timely, pursuant to 28 U.S.C. § 1446(b), because it is

being filed within thirty days after service on Defendant of Plaintiff’s Petition. See 28 U.S.C. §

1446(b).

       4.      Removal to this federal district and division is proper pursuant to 28 U.S.C.

§ 124(c)(1) because it embraces El Paso County, Texas, the place in which the State Court

Action was pending.

       5.      Defendant is the only defendant sued and served with Plaintiff’s Petition.

Therefore, no other consent to remove is required.

       6.      Defendant will give prompt written notice of the filing of this Notice of Removal

to all adverse parties and will file a copy of it with the District Clerk of El Paso County, Texas.

                                         III.
                           BASIS FOR FEDERAL JURISDICTION

       7.      This Court has original jurisdiction over this action because there is complete

diversity of citizenship between the parties and the amount in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs. See 28 U.S.C. § 1332. This Court also has

original jurisdiction of this action because it involves claims brought under the laws of the

United States. See 28 U.S.C. § 1331.




DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 2
             Case 3:18-cv-00361 Document 1 Filed 11/20/18 Page 3 of 6



A.     There is Complete Diversity of Citizenship Between the Parties.


       8.      Plaintiff is a resident of El Paso County, Texas. See APP. 0000002.

       9.      Defendant is a limited liability company organized and existing under the laws of

the state of Delaware with its principal place of business in Dallas, Texas. The sole member of

CCSWB is AC Bebidas, S. de R.L. de C.V., which is a Mexican business company with its

principal place of business in Monterrey, Nuevo León, Mexico. The members of AC Bebidas, S.

de R.L. de C.V. are: (a) Arca Continental, S.A.B. de C.V. (a Mexican business corporation with

its principal place of business in Monterrey, Nuevo León, Mexico); (b) Coca-Cola Refreshments

USA, Inc. (a Delaware corporation with its principal place of business Atlanta, Georgia); and (c)

Desarrolladora Arca Continental, S. de R.L. de C.V. (“Desarrolladora”), a Mexican business

company      with   its   principal   place   of   business   in   Monterrey,    Nuevo     León,

Mexico. Desarrolladora’s members are (a) Arca Continental, S.A.B. de C.V. (a Mexican

business corporation) and (b) AC Alimentos y Botanas, S.A. de C.V. (a Mexican business

corporation), both of which have their principal places of business in Monterrey, Nuevo León,

Mexico. Therefore, Defendant is a citizen of the States of Delaware and Georgia and a citizen of

the foreign state of Mexico.

B.     The Amount in Controversy Exceeds the Jurisdictional Threshold.

       10.     Plaintiff’s Original Petition meets the amount in controversy requirement for

diversity jurisdiction pursuant to 28 U.S.C. § 1332(b) of $75,000. Plaintiff’s Original Petition

seeks monetary relief over $200,000 but not more than $1,000,000. See APP. 0000007. Because

Plaintiff’s Original Petition affirmatively reveals on its face that Plaintiff seeks damages in

excess of the minimum jurisdictional amounts of the federal court, this Court has diversity

jurisdiction. See e.g., Bosky v. Kroger Texas LP, 288 F.3d 208, 210 (5th Cir. 2002).



DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 3
             Case 3:18-cv-00361 Document 1 Filed 11/20/18 Page 4 of 6



C.     The law suit involves a federal question.

       11.     This action arises under federal statutes: the Americans with Disabilities Act and

the Americans with Disabilities Act Amendment Act of 2008, 42 U.S.C. ch. 126 § 12101 et seq..

See APP. 0000006. This Court has subject matter jurisdiction over this action based on the

existence of a federal question because Plaintiff seeks to recover damages under the laws of the

United States. 28 U.S.C. § 1331. It plainly appears from the face of Plaintiff’s Original Petition

that Plaintiff has asserted violations under federal law and removal is appropriate.

                                      IV.
                        CONCLUSION AND PRAYER FOR RELIEF

       Defendant respectfully requests that this Court assume jurisdiction over this action and

proceed with its handling as if it had been filed in the United States District Court for the

Western District of Texas, El Paso Division.




DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 4
            Case 3:18-cv-00361 Document 1 Filed 11/20/18 Page 5 of 6



 Dated this 20th day of November, 2018.   Respectfully submitted,



                                          /s/ Sean M. McCrory
                                          Vicki L. Gillette
                                          Texas State Bar No. 08957325
                                          Sean M. McCrory
                                          Texas State Bar No. 24078963

                                          LITTLER MENDELSON, P.C.
                                          A Professional Corporation
                                          2001 Ross Avenue
                                          Suite 1500, Lock Box 116
                                          Dallas, TX 75201.2931
                                          214.880.8100
                                          214.880.0181 (Fax)
                                          vgillette@littler.com
                                          smccrory@littler.com

                                          and,

                                          Joseph L. Hood, Jr.
                                          Texas State Bar No. 09943250
                                          WINDLE HOOD NORTON BRITTAIN
                                          & JAY, LLP
                                          201 East Main, Suite 1350
                                          El Paso, Texas 79901
                                          (915) 545-4902
                                          (915) 545-4911 (Facsimile)
                                          hood@windlehood.com

                                          ATTORNEYS FOR DEFENDANT
                                          COCA-COLA SOUTHWEST BEVERAGES LLC




DEFENDANT’S NOTICE OF REMOVAL                                            PAGE 5
               Case 3:18-cv-00361 Document 1 Filed 11/20/18 Page 6 of 6



                                   CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was delivered
via email through CM/ECF Filer to the following counsel on this 20th day of November, 2018:

Enrique Chavez, Jr.
Michael R. Anderson
Chavez Law Firm
2101 Stanton Street
El Paso, Texas 79902
(915) 351-7772 (Telephone)
(915) 351-7773 (Facsimile)
enriquechavezjr@chavezlawpc.com
chavezlawfirm+manderson@chavezlawpc.com




                                                /s/ Sean M. McCrory
                                                Sean M. McCrory




FIRMWIDE:160191756.1 093354.1011




DEFENDANT’S NOTICE OF REMOVAL                                                            PAGE 6
